Weaver, J.
(dissenting).— The rule in this class of cases, that to entitle an agent to commission the purchaser produced by him must be ready, able, and willing to buy the property on the authorized terms, is elementary. In the case at bar the plaintiff produced one Cathcart as a proposed purchaser. Testifying as a witness, Cathcart swears that he was willing to make the purchase and says in effect that he was financially “ able ” to pay for the land; but the record may be searched in vain for any showing that he was “ ready ” so to do. Giving his statement the most favorable interpretation for .the appellee, Cathcart had property and means upon which, had appellant been willing to make the deed, he could have raised the money in a short time. He says he owned three hundred and twenty acres of land on which he ■had a cash offer of $50 per acre, had notes and cash to the amount of about $6,000, and if appellant had agreed to make the deed he would have gone immediately to Lohrville and telegraphed a certain bank in Des Moines to telegraph the Lohrville bank to pay him $2,000. He was a stranger to both parties to this suit and to the bank at Lohrville, but says he could have procured identification by telephoning to Ft. Dodge or to Jefferson. He further says the Des Moines bank had accommodated him in this way before, and *312lie expresses confidence that it would have done so on this occasion. Later on the same day the parties met at appel-lee’s office, at which time Oathcart offered to pay $100 down and $900 on the following morning; and this, it may here be said, is the only definite offer made by the proposed purchaser to pay anything on that day or to fix a time in which he would pay anything. He does not pretend that he explained to appellant his means or ability to make the purchase, and so far as appears his purpose to try to obtain the money by telegraph remained wholly undisclosed in his own mind. Let it be admitted for the purposes of the case that the land had advanced in value and appellant did not wish to sell if he could avoid it. Even if such be the fact, it was none the less his privilege to refuse to waive a fair and full performance of the agency agreement on part of the appellee, or to accept as a purchaser a perfect stranger as to whose ability and good faith he had no information whatever, on the unsupported promise or representation of the latter that he could and would in the near future produce the money to meet the first payment. The words “ able ” and “ ready,” as employed in the rule to which we have adverted, represent distinct ideas. A purchaser may be a millionaire, and therefore be “ able ” to buy; but if, when.he meets the seller, he cannot make payment until he goes into the market and raises the necessary money, he is not “ ready,” and the production of such a purchaser is not sufficient to entitle the agent to recover a commission. To be ready is to be “ completely prepared as for immediate use, or for present requirement.” See definition in Century Dictionary. It is further to be noted that the authority given the appellee was to produce a purchaser on the basis of a sale for $2,000 cash, with deferred payments for the remainder of the purchase price; but the time to be given and the amount of the several installments were not specified. It follows by necessary implication that the purchaser thus produced must be one with whom the seller should be able to agree upon this essential *313feature of the contract; otherwise, the commission to the agent would not be earned. There was in fact no agreement in this respect, nor does there appear to have been any effort to settle the terms of the deferred payments.
It follows, for the reasons mentioned, that the judgment appealed from should be reversed.

Supplemental Opinion.

Per CueiaM.—
On a petition for rehearing we have become satisfied that the reasons given in the first paragraph of the second division of the opinion for holding that the exception to the ruling as to the admission in evidence of the letter referred to was waived by the instruction asked on the subject are not sound as applied to every case in which a party excepting to the admission of evidence asks an instruction limiting its effect. In this case the situation in that respect is peculiar. The letter was offered and received before the defendant had denied writing it, and therefore it was not admitted as bearing on the question whether the defendant had testified falsely or mistakenly. The writer of the opinion still thinks that when the counsel for defendant asked an instruction that the jury had a right to consider the writing of such letter, if it was written by defendant, as bearing on the question whether he had testified falsely and mistakenly, he waived objection to the introduction of the letter, which had not been admitted with reference to that issue.
But we all agree that the letter was properly admitted as having some hearing on the real issue in the case, as to whether plaintiff had established his cause of action against defendant. The anonymous threatening letter, written to frighten plaintiff into abandoning the suit pending, was in the nature of an admission that plaintiff’s cause of action was valid, and defendant was without legal defense thereto. The court did not err in admitting the letter in evidence, and, while the instruction with reference thereto was erroneous *314appellant cannot complain of the error in that respect committed at his solicitation and in his favor.— Affirmed.